



COURT OF APPEAL FOR ONTARIO

CITATION: Zanewycz v.
    Manryk, 2015 ONCA 749

DATE: 20151105

DOCKET: M45362 (C59915)

Feldman, Lauwers, Benotto JJ.A.

BETWEEN

Walter Zanewycz

Responding party (Appellant)

and

Christine Manryk

Moving Party (Respondent)

Aaron Franks and Michael Zalev, for the Respondent

Walter Zanewycz, Appellant in person

Heard and released orally: October 30, 2015

ENDORSEMENT

[1]

On May 27, 2015, the appellant moved for an extension of time to perfect
    his appeal of the order of Skarica J. dated December 15, 2014. Justice Doherty
    granted the appellants request for an extension of time on the condition that
    he pay $29,275 to the respondent in respect of two unpaid costs orders and the
    costs of the motion before him. Justice Dohertys order also provided that failing
    payment by the appellant to the respondent within 60 days, the respondent was
    entitled to move before a panel of the court for an order dismissing the appeal.

[2]

The appellant has not made the payment required.

[3]

The appellants agreement with the Family Responsibility Office does not
    operate as a stay of Justice Dohertys order or of the costs orders to which
    Justice Doherty referred. Nor does the appeal of Justice Skaricas order
    operate as a stay of the costs orders to which he refers.

[4]

The payment ordered by Justice Doherty not having been made, the appeal
    is dismissed.

[5]

Costs of this motion in the amount $2,000 are payable by the appellant to
    the respondent.

K. Feldman J.A.

P. Lauwers J.A.

M.L. Benotto
    J.A.


